Citation Nr: 1303006	
Decision Date: 01/28/13    Archive Date: 02/05/13

DOCKET NO.  99-23 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a pulmonary disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1954 to 
March 1956 and from October 1962 to October 1965. 

This matter comes before the Board of Veterans' Appeals (Board) from an 
October 1999 rating decision of the RO in Montgomery, Alabama. 

A May 2002 Board decision denied, in relevant part, reopening the issue of new and material evidence to reopen the claim for service connection for a pulmonary disorder.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  

In December 2002, the Court granted the Motion for Remand and vacated the Board's May 2002 decision based on failure to follow the duties under the Veterans Claims Assistance Act of 2000 (VCAA).  

In October 2003, the Board remanded this claim, among others, to the RO to meet the requirements of the Court. 

In August 2005, the Board, in relevant part, denied this claim.  The case was again appealed to the Court.  

In December 2006, the Court granted the Motion for Remand and vacated the Board's August 2005 decision solely on the issue of whether new and material evidence has been presented to reopen the veteran's claim for service connection for a pulmonary disorder.  

The Board reopened and remanded the pulmonary disability claim in a 
September 2007 decision.  The issue on appeal was previously remanded by the Board in December 2011 for further evidentiary development of providing a medical examination and opinion for a pulmonary disability.  This was accomplished, and the claim was readjudicated in a September 2012 Supplemental Statement of the Case (SSOC).  

For this reason, the Board concludes that there was compliance with its prior instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

FINDINGS OF FACT

1.  The Veteran did not sustain a respiratory injury or disease in service, was not treated for a pulmonary disability in service, and symptoms of a pulmonary disability were not chronic in service.

2.  Symptoms of a pulmonary disability have not been continuous since service.

3.  The Veteran's pulmonary disability is not related to service.


CONCLUSION OF LAW

The criteria for service connection for a pulmonary disability have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  

In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his pulmonary disability is a direct result of his military service.  During the current claim, the Veteran asserted that he had lung symptoms in service and has had continuous pulmonary disability symptoms since service separation.  

Service treatment records are negative for any complaints or treatment for a lung injury or disease.  In the September 1965 service separation examination report, which includes a summary of the Veteran's significant in-service medical history, the service examiner's review of the history is negative for any reports by the Veteran of symptoms of a lung injury or disease.  

The September 1965 service separation clinical findings by the examiner revealed no lung abnormality.  The September 1965 chest X-Ray at service separation demonstrated a pattern of an infiltrate in the lingual of the left lung; however, the service examiner could not determine whether it represented scarring or was an inactive infiltrate.  

In the September 1965 service separation "Report of Medical History," the Veteran reported chest pain; however, the Veteran reported that his chest pain came radiated from his head.  

Neither the separation examiner's summary of history nor clinical examination at service separation reflect any reported complaints, findings, or diagnosis of a pulmonary disability at service separation in October 1965.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that pulmonary disability symptoms have not been continuous since service separation in October 1965.  As indicated, the September 1965 service separation clinical examination did not reflect a lung disease.  Following service separation in October 1965, the evidence of record shows no complaints, diagnosis, or treatment for a pulmonary disability until 1994.  The absence of post-service findings, diagnosis, or treatment for 29 years after service is one factor that tends to weigh against a finding of continuous pulmonary disability symptoms after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

While the Veteran is competent to state that he had pulmonary disability symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of chronic pulmonary disability symptoms in service and continuous pulmonary disability symptoms since service, made in the context of the April 1994 claim for service connection (VA disability compensation) for pulmonary disability, are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

In other word, the recent statements of chronic pulmonary disability symptoms in service and continuous post-service pulmonary disability symptoms for more than 40 years are inconsistent with the service treatment record evidence, including the service separation examiner's summary of history and clinical examination, an absence of complaints or treatment for decades after service, and the histories and symptoms credibly reported by the Veteran during post-service VA and private treatment.

The Veteran's recent statements of chronic pulmonary disability symptoms in service and continuous post-service pulmonary disability symptoms are inconsistent with the Veteran's own histories and the findings during service and in post-service VA and private treatment records.  

For example, in a June 1994 VA treatment record, the Veteran's lungs were clear to auscultation (CTA).  

In another example, in a June 1994 VA heart examination, the Veteran specifically denied a history of chest pain.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes).  

In a September 1994 VA treatment record, the Veteran's lungs were CTA.  In a February 1995 VA treatment record, the Veteran's lungs were CTA.  In a January 1998 private medical examination, the Veteran denied coughing, congestion, shortness of breath, or any wheezing or breathing difficulties and the private examiner reported lungs were CTA in all fields.  Harvey, 6 Vet. App. at 394.  

For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In none of these examinations for treatment does the Veteran mention a lung injury or disease in service, chronic pulmonary disability symptoms in service, or continuous pulmonary disability symptoms since service, or for that matter, a problem.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).

Other evidence of record tending to show that pulmonary disability symptoms have not been continuous since service separation includes an October 1999 VA treatment record, where the Veteran's lungs were CTA.  In a July 2000 VA treatment record, the Veteran's lungs were CTA.  In a February 2002 VA treatment record, the VA examiner diagnosed chronic obstructive pulmonary disorder (COPD) without infiltrates and reported no active pulmonary disease.  In a June 2004 VA treatment record, the Veteran's lungs were CTA.  In a November 2004 VA treatment record, the Veteran's lungs were clear with no rales or wheezes and the VA examiner did not diagnose any active lung disease.  In a February 2005 VA treatment record, the Veteran's lungs were CTA.  In VA treatment records dated from June 2005 to January 2008, the Veteran's lungs were clear with no rales or wheezes.  In an April 2008 VA treatment record, the Veteran reported wheezing and asthma attacks; however, the VA examiner reported chest was clear with no rales or wheezes.  In VA treatment records dated from July 2009 to July 2010, the Veteran's lungs were clear with no rales or wheezes.  In a September 2009 private treatment record, the private examiner reported a normal respiratory system.  

The Veteran has also been inconsistent when reporting the onset of his pulmonary disability symptoms.  In a June 2008 VA treatment record, the Veteran reported severe bronchial asthma symptoms since 1965; however, in the June 1994 VA heart examination, the Veteran specifically denied a history of chest pain and in the January 1998 private medical examination, the Veteran denied any history of coughing, congestion, shortness of breath, or any wheezing or breathing difficulties.  Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence).

It is important to note that this case has a great deal of medical information in the claims file (notwithstanding the fact that the Board has undergone an extensive review of this record) and it is possible that one (or even more) pieces of evidence indicates, at one point, arguably, an acute pulmonary symptom or symptom, within a nearly 50 year time frame.  While the Board is not ignoring the Veteran's current pulmonary problems, it is addressing (and needs to address) a key factual issue in this case: the Veteran's contention that he has had this pulmonary problem (or problems) since service.  In this regard, it would be highly unusual for a person to not have some form of acute pulmonary problem over such a long period of time.  However, the evidence, as a whole, is unusually clear and unambiguous:  the Veteran has not had a chronic pulmonary disability since 1965. 

While the Board does not doubt the sincerity of the Veteran's current belief that his symptoms have been present since his years in service, the evidence contains many inconsistencies that diminish the reliability of the Veteran's current recollections.  Based on the Veteran's conflicting statements, the Board finds that the Veteran is not credible to the extent that he reports the onset of his pulmonary problem.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.)  The Board, on a factual basis, finds that the Veteran is currently not an accurate historian and that his early statements to health care provides actually provides highly probative evidence against the Veteran's claims.   

The Board finds that the contemporaneous in-service reports by the Veteran and clinical findings, the Veteran's statements indicating a lack of continuity of pulmonary disability symptomatology made to health care professionals for treatment purposes, and the absence of evidence of post-service complaints, findings, diagnosis, or treatment for many years after service are more probative than the more ambivalent and inconsistent statements regarding pulmonary disability made pursuant to the recent claim for compensation benefits.  See Cartright, at 25; Pond (interest may affect the credibility of testimony).  

The Board further finds that the weight of the competent evidence demonstrates that the Veteran's pulmonary disability is not related to service.  In an April 1999 private opinion, which weighs in favor of the Veteran's claim, the private examiner opined that the Veteran suffers with breathing problems related to mild emphysema that may be related to his active duty service.  In the February 2009 VA lung examination, which weighs against the Veteran's claim, the VA examiner opined that it was less likely than not that the Veteran's pulmonary disability was related to service.  The VA examiner reasoned that the Veteran denied any previous diagnosed chronic lung diseases or being on any pulmonary medications.  

In the March 2012 VA respiratory examination, which weighs against the Veteran's claim, the VA examiner opined that it was less likely than not that the Veteran's pulmonary disability was related to service.  The VA examiner reasoned that there was no diagnosis of pneumonia while on active duty and that the lung infiltrate found on the September 1965 service separation X-Ray was not reported to be due to any active lung infection during service.  The VA examiner further reasoned that there is no pathology to support the onset of emphysema, COPD, or sleep apnea 
30 years after service that would be due to any acute respiratory condition during active duty service.  The VA examiner also reasoned that the sleep apnea was due to excessive tissue surrounding the upper airway, and was not related to any prior acute infection of the lower airways nor to the left lingual scar.

The Board finds this reasoning persuasive.  

The Board finds that the April 1999 private opinion is of limited probative value.  The April 1999 private examiner opined that the Veteran's breathing problems, related to mild emphysema, "may" be related to his active duty service.  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren, 6 Vet. App. at 6.  The Board also finds that the April 1999 opinion is of limited probative value because the private examiner supplied a bare conclusion and did not support the opinion with a rationale.  The Court has held that such a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller, 11 Vet. App. at 348; see also Bloom, 12 Vet. App. at 187 (an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence).  

The Board finds that the February 2009 VA opinion is of limited probative value.  The February 2009 VA examiner made the factually inaccurate assumption that the Veteran had not been previously diagnosed with a pulmonary disability when, in fact, VA and private treatment records showed diagnoses of COPD, emphysema, and sleep apnea.  See Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  The Board finds the March 2012 VA opinion to be competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence.  The VA examiner reviewed the claims file and fully articulated the opinion.  

Regarding the Veteran's statements as to the cause of the current pulmonary disability, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  However, in this case, the cause of the Veteran's pulmonary disability involves a complex medical etiological question because it deals with the origin and progression of the Veteran's pulmonary disability, and because internal and complex disease processes such as emphysema and COPD are diagnosed primarily on clinical findings or comprehensive testing.  The Veteran is competent to relate symptoms of pulmonary disability that he experienced at any time, but is not competent to opine on whether there is a link between the current pulmonary disability and active service, because such diagnosis requires specific medical knowledge and training.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current pulmonary disability and active military service, including no credible evidence of continuity of symptomatology of pulmonary disability which would serve either as a nexus to service or as the basis for a medical nexus opinion.  See Charles.  The only probative nexus opinion on file, in March 2012, which included a review of the claims file, weighs against the claim.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for pulmonary disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letters dated in April 2004, February 2005, and October 2009, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records and service treatment records have been obtained, and any outstanding treatment records not before the Board.

The Veteran was also provided with multiple VA examinations (the reports of which have been associated with the claims file) in February 2009 and March 2012.  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis, 6 Vet. App. at 430.  

In light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

Service connection for a pulmonary disability is denied.  


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


